Per Curiam:
The evidence is somewhat extensive, and in
many respects difficult, if not impossible, to reconcile. To analyze it within the limits of an opinion is not practicable, nor do we deem it necessary in view of the conclusion which we have reached. None the less we have considered it carefully, and as a result have grave doubt that it is sufficient to establish cruelty under the statute. Code see. 966, [31 Stat. at L. 1345 chap. 854]; Ogden v. Ogden, 17 App. D. C. 104, 111; Hitchcock v. Hitchcock, 15 App. D. C. 81, 88, 89; McDonough v. McDonough, 20 App. D. C. 46, 47; 1 Bishop, Marr. Div. & Sep. secs. 1536 et seq.; Nelson, Div. & Sep. secs. 252 and 287; Spencer, Dom. Rel. secs. 355, 356; 14 Cyc. pp. 603, 605. Both parties, however, declare that they cannot, and will not, live together. Even if the court should take the view that the appellee has failed to prove her case, it could not compel her to disregard the past and return to her husband. The decree before us is but one of separation. What it commands — separation—would continue to exist even though we should reverse it. The plaintiff’s obligation to maintain his wife and child would still subsist. The amount provided by the decree for that purpose is not more than it should be when we consider the income of the husband, yet it is ample. Perhaps the attorney’s fees allowed are large; none the less we do not feel warranted in disturbing them. This being a chancery suit, the latitude of our discretion is wide. We think that, all things considered, equity requires that the decrees should stand.
Nothing, however, in this decision must- be taken as affecting, either one way or the other, the validity of the antenuptial agreement heretofore referred to.
The decrees are affirmed, with costs. Affirmed.
A petition for the allowance of an appeal to the Supreme Court of the United States was denied May 2, 1919.